DETAILED ACTION
Response to Amendment
Claims 1-2, 5-17, 19-21 and 24-25 are pending. Claims 3-4, 18 and 22-23 have been cancelled.
Response to Arguments
Applicant’s arguments filed 10/04/2021 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Nakamura (US20130286425A1) in view of Benchorin et al. (US20140313542A1), Applicant argues on page 8 it cannot be said that Benchorin teaches verifying a permission status of the selected local device relative to the host web application.
Applicant’s arguments are not persuasive. Benchorin discloses “verify a permission status of the selected local device relative to the from a requesting host web application” by showing in para [0140, 0169] the web based application provides the mobile computing device 1105 with application information corresponding to applications associated with the identification information. For example, if the identification information identified a supported computing device 1107 as a particular model of printer at a particular retail location, then the printing application allows the mobile computing device 1105 to print from that particular model of printer;  the web based application provides coupons and allows the mobile computing device 1105 to print the coupons from that particular model of printer; para [0141] shows in another example, an associated application is a photo application for printing photographs on a supported computing device 1107 that is a particular printer. Therefore Benchorin discloses the limitation above of claim 1.
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11-17, 19-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over of Nakamura (US20130286425A1) in view of Benchorin et al. (US20140313542A1).
Regarding claim 1, Nakamura discloses a computer program product [print control script] configured to operate on a user device [client terminal] to enable communication between a local device [printer] and a browser, wherein the browser is configured to operate on the user device and configured to display a web page provided from a host web application ([Abstract] shows a client terminal has a web page acquisition unit that gets a web page having an embedded print control script that operates on a web browser and controls printing related to the web page from a web application server), and 
the computer program product is configured to: 
receive, at the computer program product, a request [print command] generated by the browser, wherein the browser is to generate the request by executing code [JavaScript®] provided to the browser by a host device [web server] (para [0069] shows the print control script is written in JavaScript®; para [0078] shows when the user issues a print command (such as by pressing a print button) on the web page 21, the web browser 56 runs the print control script 23 embedded in the web page; para [0016] shows the browser executes the printer device list acquisition step to get the list of printers from the web application server according to the print control script embedded in the acquired web page) 
in conjunction with data defining content [image data] to be displayed by the browser (para [0081] shows the web page 21 also containing the page control script 22; para [0007, 0077] shows the page control script 22 draws text or image data in a specific drawing area to be displayed on the web page by the browser); 
receive, at the computer program product, a local device selection from the browser, the local device selection being selected from a list of local devices provided to the browser by the computer program product, the local device selection indicative of the local device selected to print the content (para [0016] shows the client terminal browser executes a device selection step that selects one printer from the acquired device list according to the print control script; para [0066] shows printers are connected to the client terminal over a Local Area Network LAN, e.g. local printers); 

cause transmission of the device specific command from the computer program product to the selected local device, wherein the device specific command is to cause the local device to print the content (para [0078] shows the web browser 56 runs the print control script 23 embedded in the web page 21 to send the print data to the printer 3.)

Nakamura fails to teach the computer program product to:
verify a permission status of the selected local device relative to the host web application; upon verification of the permission status: cause the local device to print the content.
However, Benchorin discloses the computer program product [web printing application] on the user device to (para [0169] shows the end user mobile client connects to a web application (e.g., a downloadable application or web based application)): 
verify a permission status of the selected local device relative to the host web application; upon verification of the permission status: cause the local device to print the content (para [0140, 0169] shows the web based application provides the mobile computing device 1105 with application information corresponding to applications associated with the identification information. For example, if the identification information identified a supported computing device 1107 as a particular model of printer at a particular retail location, then the printing application allows the mobile computing device 1105 to print from that particular model of printer;  the web based application provides coupons and allows the mobile 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Nakamura with the teaching in Benchorin in order to allow printing from a particular model of printer (Benchorin; para [0140].)

Regarding claim 5, Nakamura-Benchorin as applied to claim 1 discloses the computer program product is configured to: 
cause the user device to output a user permission prompt relating to a host web application and the local device via the browser; receive an authorization indication in response to the outputting of the user permission prompt via the browser; and update the permission status related to the host web application and the selected local device based on the authorization indication (Nakamura; para [0160] shows having a web browser 56 that displays (acquires) a web page 21 installed on the client terminal 2 is sufficient to authenticate the user of the printer 3 and enable only permitted users to select a usable printer 3 and print. Benchorin; para [0200] shows to prompt a user selection indicating that the user desires to receive coupons can then be transmitted to the central server.)

Regarding claim 6, Nakamura-Benchorin as applied to claim 1 discloses: 
a local device communication application programming interface is configured for enabling embedding of the code in a host web application (Nakamura; para [0090] shows the print settings service is provided as a web service API to enable setting the paper size, number of copies, print quality, color/BW printing, and the image processing method); and 
the transmission of the device specific command to the selected local device occurs in response to execution of the code (Nakamura; para [0083] shows the browser runs the print control script 23 to generate print data by converting the data written in the drawing area to a form enabling processing by the printer 3.)



Regarding claim 8, Nakamura-Benchorin as applied to claim 1 discloses the data is received via an asynchronous JavaScript call executed by the browser (Nakamura; para [0069] shows the web page 21 includes a print control script 23 (JavaScript®) for controlling printing related to the web page 21, and the client terminal 2 executes a printing process by running the print control script 23 on the web browser 56.)

Regarding claim 9, Nakamura-Benchorin as applied to claim 1 discloses the selected local device is a printer, and the device specific command transmitted to the printer is a print command (Nakamura; para [0066] shows the printer 3 is connected to the client terminal 2 over a local area network LAN, e.g. local printer; para [0078] shows when the user issues a print command, the web browser 56 sends the print data to the printer 3.)

Regarding claim 11, Nakamura-Benchorin as applied to claim 1 discloses the device specific command causes at least one of: the selected local device to return selected local device status information to the user device; or the selected local device to print selected local device configuration information (Nakamura; para [0128] shows the printer 3 sends status, such as whether the printing 

Regarding claim 12, Nakamura-Benchorin as applied to claim 1 discloses the computer program product is configured to receive a selected local device response from the selected local device (Nakamura; para [0136] shows the printer 3 sends the result (printing process result: printing completed/error occurred) through the interface board 4 to the client terminal 2.)

Regarding claim 13, Nakamura discloses a system for facilitating communication of data from a browser to a local device, wherein the browser is configured to operate on a user device [client terminal] (Fig 6 and para [0115] show the client terminal 2 uses the web browser 56 to get a web page 21 containing print control script 23; para [0066] shows the printer 3 is connected to the client terminal 2 over a local area network LAN, e.g. local printer),
the system comprising: 
a local device communication application [print control script 23] that is configured to operate on the user device, the local device communication application being separate from the browser (Fig 6 and para [0115] show the client terminal 2 uses the web browser 56 to get a web page 21 containing print control script 23; para [0116] shows when the user performs a print operation on the web page 21, the web browser 56 runs the print control script 23 embedded on the web page 21); 
a host web application [web application 15] configured to operate on a host system [servers 1 and 5] (Figs 6, 9 and para [0140] show the web application server 1 includes web application 15); and 
a local device communication application programming interface (API) [device management application 66] configured to operate on the host system [servers 1 and 5], wherein the local device communication (API) is configured for communication with the host web application (Fig 6 and para [0118] show device management application 66 operating on server 5 to centrally managing the HTTP server 65, web application 15 and printer 3 status), wherein: 
the host web application is to generate and transmit: 

code [print control script] to cause the browser to communicate with the local device communication application (para [0006] shows the web page also comprises an embedded print control script that operates on the web browser and controls printing related to a web page on a printer); and 
the local device communication application [print control script 23] is configured to: 
receive the data from the browser (para [0083] shows when the user performs a print operation on the acquired web page 21 (the web page 21 displayed by the web browser 56), the print data generation unit runs the print control script 23 to receive the data from the browser and to generate print data), 
convert the data to a device specific command (para [0083] shows print data generation unit runs the print control script 23 to convert the data written in the drawing area to a form enabling processing by the printer; para [0022] shows the client terminal issues a printer-specific print command to the printer specified by the printer identification information according to the print control script), and 
transmit the device specific command to the local device (para [0078] shows the web browser 56 runs the print control script 23 embedded in the web page 21 to send the print data to the printer 3.)

Nakamura fails to teach the system to:
verify a permission status of the host web application relative to the local device, and 
responsive to verifying, based on the permission status, that the host web application has the permission to communicate with the local device, then transmit the device specific command to the local device.
However, Benchorin discloses the system to (para [0169] the end user mobile client connects to a web application (e.g., a downloadable application or web based application)):
verify a permission status of the host web application relative to the local device, and responsive to verifying, based on the permission status, that the host web application has the permission to print from the local device (para [0140, 0169] shows the web based application provides the mobile computing device 1105 with application information corresponding to applications associated with the identification information. For example, if the identification information identified a supported computing device 1107 as a particular model of printer, then the printing application allows the mobile computing device 1105 to print from that particular model of printer;  the web based application provides coupons and allows the mobile computing device 1105 to print the coupons from that particular model of printer; para [0141] shows in another example, an associated application is a photo application for printing photographs on a supported computing device 1107 that is a particular printer),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Nakamura with the teaching in Benchorin in order to allow printing from that particular model of printer (Benchorin; para [0140].)

Regarding claim 14, Nakamura-Benchorin as applied to claim 13 discloses the local device communication application is configured to provide available local devices to the browser for display and to receive a local device selection indication, and the local device is identified based on the local device selection indication (Nakamura; para [0116] shows the web browser 56 runs the print control script 23 embedded on the web page 21, gets the device list 36 from the interface board 4, and based thereon displays a printer selection window for selecting the output printer 3), and 
the local device is identified based on the local device selection indication (Nakamura; para [0116] shows the user selects a desired printer from the list.)

Regarding claim 15, Nakamura-Benchorin as applied to claim 13 discloses converting the data comprises converting Hypertext Markup Language (HTML) to a print command incorporating the content, style information, and positioning information derived from the HTML (Nakamura; para [0077] shows the web page drawing area is a drawing canvas (HTML5 canvas element) defined (set) by the page control script 22, and the input content is drawn in this canvas area and stored as image data; para [0083] shows the browser runs the print control script 23 to generate print data by converting the data written in the drawing area to a form enabling processing by the printer 3.)

Regarding claim 16, Nakamura-Benchorin as applied to claim 13 discloses the local device is a printer (Nakamura; para [0066] shows the printer 3 is connected to the client terminal 2 over a local area network LAN, e.g. local printer.)

Regarding claim 17, Nakamura-Benchorin as applied to claim 13 discloses the local device communication application is configured to receive a local device response from the local device in a device specific format, and cause provision of a message for display by the browser based on the local device response (Nakamura; para [0136] shows the client terminal 2 may also display the printing process result on its own display unit 53 (or in the web browser 56). When device information is then received from the client terminal 2 (S54), the device management server 5 displays (updates) the printer 3 status in a window of the device management application 66 based on the received device information (S55)).

Regarding claim 19, Nakamura-Benchorin as applied to claim 13 discloses the local device communication application is configured to: 
cause the user device to output a user permission prompt relating to the host web application and the local device via the browser; receive an authorization indication in response to the outputting of the user permission prompt via the browser; and update the permission status relating to the host web application and the local device based on the authorization indication (Nakamura; para [0160] shows having a web browser 56 that displays (acquires) a web page 21 installed on the client terminal 2 is sufficient to authenticate the user of the printer 3 and enable only permitted users to select a usable printer 3 and print. Benchorin; para [0200] shows to prompt a user selection indicating that the user desires to receive coupons can then be transmitted to the central server.)

Regarding claim 20, Nakamura-Benchorin as applied to claim 13 discloses the data is received from the browser via an asynchronous JavaScript call executed by the browser (Nakamura; para [0069] shows the web page 21 includes a print control script 23 (JavaScript®) for controlling printing related to 

Regarding claim 21, Nakamura discloses a computer-implemented method for facilitating communication of data from a browser to a local device, wherein the browser is configured to operate on a user device [client terminal] (Fig 1 and para [0006] show a client terminal using a web browser to download a web page; the web page comprises an embedded print control script that operates on the web browser and controls printing related to a web page on a printer), 
the computer-implemented method comprising: 
receiving, at a computer program product [print control script] executed by a processor of the user device, a request generated by the browser, wherein the browser is to generate the request by executing code [JavaScript®] provided to the browser by a host system [web server] (para [0069] shows the print control script is written in JavaScript®; para [0078] shows when the user issues a print command (such as by pressing a print button) on the web page 21, the web browser 56 runs the print control script 23 embedded in the web page; para [0016] shows the browser executes the printer device list acquisition step (e.g. JavaScript®) to get the list of printers from the web application server according to the print control script embedded in the acquired web page), 
the browser to receive data defining content [page control script] to be printed from the host device in conjunction with the code (para [0081] shows the web page 21 also containing the print control script 23; para [0007, 0077] shows the page control script 22 draws image data in a specific drawing area to be displayed on the web page by the browser; para [0083] shows the browser runs the print control script 23 to generate print data by converting the data written in the drawing area to a form enabling processing by the printer 3); 
receiving, at the computer program product, a local device selection from the browser, the local device selection indicative of a local device selected to print the content (para [0016] shows the browser executes a device selection step that selects one printer from the acquired device list according to the print control script; para [0066] shows printers are connected to the client terminal over a Local Aare Network LAN, e.g. local printers); 

causing, via the computer program product, transmission of the device specific command to the selected local device to cause the local device to print the content (para [0078] shows the web browser 56 runs the print control script 23 embedded in the web page 21 to send the print data to the printer 3.)

Nakamura fails to teach the method to:
verify a permission status of the host system relative to the selected local device; and
responsive to verifying, based on the permission status, that the host system has permission: causing the local device to print the content.
However, Benchorin discloses the method to (para [0169] the end user mobile client connects to a web application (e.g., a downloadable application or web based application)): 
verify a permission status of the host system relative to the selected local device; and responsive to verifying, based on the permission status, that the host system has permission: causing the local device to print the content (para [0140, 0169] shows the web based application provides the mobile computing device 1105 with application information corresponding to applications associated with the identification information. For example, if the identification information identified a supported computing device 1107 as a particular model of printer, then the printing application allows the mobile computing device 1105 to print from that particular model of printer;  the web based application provides coupons and allows the mobile computing device 1105 to print the coupons from that particular model of printer; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Nakamura with the teaching in Benchorin in order to allow printing from that particular model of printer (Benchorin; para [0140].)

Regarding claim 23, Nakamura-Benchorin as applied to claim 1 discloses when the request to access the selected local device is denied, the data is not converted to a device specific command that is compatible with the selected local device (Benchorin; para [0140] shows the web application provides coupons and allows the mobile computing device 1105 to print the coupons from that particular model of printer at the particular retail location. Nakamura; para [0167] shows if authentication failed, a message indicating that printer 3 access is not allowed is sent to the client terminal 2 (user), e.g. the data is not converted to a device specific command that is to be sent to the selected local device.)

Regarding claim 25, Nakamura-Benchorin as applied to claim 1 discloses the permission status includes data configured to indicate the requesting host web application has permission to access the selected local device (para [0169] the end user mobile client connects to a web application (e.g., a downloadable application or web based application); Fig 11 and para [0137] show the user to obtain supported device identification information identifying at least one of the supported printer 1107; para [0140] shows if the identification information identified the supported computing device 1107 as being at a particular retail location and identified the user as being a person with a purchase history at that retail location, then the application information may correspond to an application that provides coupons relevant to the user's purchase history and allows the mobile computing device 1105 to print the coupons from that particular model of printer. The web application provides coupons and allows the mobile computing device 1105 to print the coupons from that particular model of printer at the particular retail location; para [0141] shows in another example, an associated application is a photo application for printing photographs on a supported computing device 1107 that is a particular printer.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over of Nakamura in view of Benchorin, further in view of Muthugopalakrishnan et al. (US Pub. 20110153410), hereby after Muthu.
Regarding claim 2, Nakamura-Benchorin as applied to claim 1 fails to teach the computer program product is to determine the selected local device is a defaulted local device.
However, Muthu discloses the computer program product determines the local device is a defaulted local device (Muthu; para [0039] shows a web page 112 includes a print consumption element 218 that triggers a direct print to the user's default printer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Nakamura-Benchorin with the teaching of Muthu in order to print content such as coupon to a default printer (Muthu; para [0040]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Benchorin, further in view of Berg et al. (US20110209137A1).	Regarding claim 10, Nakamura-Benchorin as applied to claim 9 fails to teach the printer is a printer controlled by Zebra Proprietary Language.
However, Berg discloses the printer is a printer controlled by Zebra Proprietary Language (para [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computer program product of Nakamura-Benchorin with the teaching of Berg in order to enable a user to effect changes in the printers' output functionality (Berg; para [0004]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Benchorin, further in view of Gold et al. (US20100026741A1).	
	Regarding claim 24, Nakamura-Benchorin as applied to claim 1 fails to teach when the permission status is not verified between the selected local device and the requesting host web application, generate, at the computer program product, a user permission prompt to request permission to access the selected local device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computer program product of Nakamura-Benchorin with the teaching of Gold in order to provide flexibility to a printer operator as to when a “low ink” notification is generated (Gold; para [0041]).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/TAN DOAN/Primary Examiner, Art Unit 2442